Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-01068-WJM-NRN

   JOHN DOE, individually, and
   RICHARD ROE, individually,

           Plaintiffs,

   v.

   COLORADO COMMUNITY COLLEGE SYSTEM, et al.,

           Defendants.


     DEFENDANTS’ UNOPPOSED MOTION FOR RENEWED STAY OF DISCOVERY


         Defendants file this unopposed motion for a renewed stay of discovery pending

  resolution of their Motion to Dismiss Plaintiffs’ Second Amended Complaint (Doc. 75).

            CONFERRAL PURSUANT TO WJM REV. PRAC. STANDARDS III.D.1.

         Counsel for the parties discussed the relief sought herein at the October 31, 2019, status

  conference with this Court. At the status conference, Plaintiffs’ counsel represented that

  Plaintiffs do not oppose the relief sought herein.

                                          INTRODUCTION

         Plaintiffs John Doe and Richard Roe bring suit for damages and injunctive relief

  following their May 2015 expulsion from Trinidad State Junior College (“School”) for violating

  the School’s code of student conduct. Plaintiffs were expelled for violating the School’s sexual

  misconduct policies because they engaged in non-consensual sexual conduct with a female

  student. Plaintiffs allege claims for race-based discrimination under 42 U.S.C. § 1981, and for
                                                   1
Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 2 of 8




  declaratory and injunctive relief. Plaintiffs sue the Colorado Community College System

  (“System”) and the School, as well as seven current and former employees.

         Defendants filed a prior Motion to Dismiss, and on July 10, 2019, this Court dismissed

  Plaintiffs’ Title IX and Section 1983 claims with prejudice and dismissed Plaintiffs’ Section

  1981 claim for race-based discrimination without prejudice. Doc. 58. 1 On August 9, Plaintiffs

  filed a motion for leave to file a Second Amended Complaint as to the Section 1981 claim. Doc.

  61. Defendants opposed the amendments as futile. Doc. 64. Although this Court granted

  Plaintiffs leave to file their Second Amended Complaint, in its Order, the Court noted:

             The Court’s ruling today finds only that the proposed second amended
             complaint may remedy the issues identified in [the] Order on the Motion
             to Dismiss. Today’s ruling does not prejudge the specific issues raised
             by Defendants in their response opposing the Motion, or preclude
             Defendants from filing a motion to dismiss based on the issues raised.

  Doc. 69, pp. 4-5.

         Because Plaintiffs’ amendments do not cure the defects previously raised by the

  Defendants, and now implicate Eleventh Amendment immunity, Defendants filed a Motion to

  Dismiss the Second Amended Complaint (hereinafter “Motion”). Doc. 75. In the Motion,

  Defendants raise both Eleventh Amendment and qualified immunity defenses, as well as failure

  to state a claim under F.R.C.P. 12(b)(6). Id. Because Plaintiffs’ Second Amended Complaint

  does not overcome the immunity bar or meet the plausibility pleading standard, a renewed stay

  of discovery is necessary pending resolution of Defendants’ Motion.




  1
    This Court previously stayed discovery pending resolution of Defendants’ prior Motion to
  Dismiss. Doc. 50. When this Court ruled on Defendants’ prior Motion to Dismiss, it also lifted
  the discovery stay. Doc. 60.
                                                  2
Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 3 of 8




                                             ARGUMENT

   I.        Ashcroft v. Iqbal provides that the Court should stay discovery on all claims until
             the immunity defenses are resolved.

            Defendants filed their Motion because the entity Defendants and the individual

  Defendants, in their official capacities, are entitled to Eleventh Amendment immunity. What’s

  more, the individual Defendants, in their individual capacities, are entitled to qualified immunity.

            Because Defendants raise immunity defenses in their Motion, discovery should remain

  stayed. “Immunity provisions, whether qualified, absolute or pursuant to the Eleventh

  Amendment, are meant to free officials from the concerns of litigation, including avoidance of

  disruptive discovery.” Archuleta v. Archuleta, No. 15-CV-02664-MSK-KMT, 2016 WL

  1321599, at *1 (D. Colo. Apr. 5, 2016) (unpublished) (citations omitted). Courts have recognized

  qualified immunity “is both a defense to liability and a limited ‘entitlement not to stand trial or

  face the other burdens of litigation.’” Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009) (quoting

  Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). Essentially, it provides “immunity from suit,

  rather than a mere defense to liability.” See Siegert v. Gilley, 500 U.S. 226, 232-33 (1991); see

  also Sawyer v. County of Creek, 908 F.2d 663, 665 (10th Cir. 1990), overruled on other grounds

  by Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163

  (1993).

            The Supreme Court and the Tenth Circuit have recognized that discovery should not be

  allowed until the question of immunity is resolved. See Siegert, 500 U.S. at 231; Sawyer, 908

  F.2d at 665; Workman v. Jordan, 958 F.2d 332, 336 (10th Cir. 1992); Bella v. Chamberlain, 24

  F.3d 1251, 1259 n.10 (10th Cir. 1994). Indeed, the Supreme Court has stated that preventing

  discovery “[i]s especially important in suits where Government-official defendants are entitled to
                                                    3
Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 4 of 8




  assert the defense of qualified immunity. The basic thrust of the qualified-immunity doctrine is

  to free officials from the concerns of litigation, including ‘avoidance of disruptive discovery.’”

  Iqbal, 556 U.S. at 685 (quoting Siegert, 500 U.S. at 236); see also Behrens v. Pelletier, 516 U.S.

  299, 308 (1996) (“the [immunity] defense is meant to give government officials a right, not

  merely to avoid standing trial, but also to avoid the burdens of such pretrial matters as

  discovery”) (quotation marks omitted).

         Moreover, Defendants’ immunity defenses involve this Court’s subject matter jurisdiction.

  Because this Court’s jurisdiction is in question, discovery should be stayed pending resolution of

  that question. See Sandoval v. United States, No. 11-CV-01533-REB-KLM, 2011 WL 3682768,

  at *2 (D. Colo. Aug. 23, 2011) (unpublished) (a stay of discovery may be appropriate and

  efficient during the pendency of a dispositive motion asserting a jurisdictional challenge).

          In order to provide Defendants relief from the burdens of litigation while their Eleventh

  Amendment and qualified immunity defenses are resolved, a renewed stay of discovery and

  other litigation tasks is necessary.

   II.     This Court should also stay discovery until it has determined the plausibility
           of Plaintiffs’ claims.

           Defendants also move to dismiss the Second Amended Complaint because Plaintiffs

   have failed to state a claim upon which relief may be granted. Supreme Court and Tenth

   Circuit authority instructs that no discovery should be permitted until a court determines that a

   plaintiff’s complaint meets the pleading standard under F.R.C.P. 8 such that it survives a

   motion to dismiss under F.R.C.P. 12. In Bell Atlantic Corp. v. Twombly, 550 U.S. 544

   (2007), the Court explained that it had “the understanding that, before proceeding to

   discovery, a complaint must allege facts suggestive of illegal conduct.” Id. at 563 n.8
                                                   4
Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 5 of 8




   (emphasis added). The Court noted that “it is only by taking care to require allegations that

   reach the level suggesting [illegal conduct] that we can hope to avoid the potentially

   enormous expense of discovery in cases with no ‘reasonably founded hope that the

   [discovery] process will reveal relevant evidence.’” Id. at 559-60 (citing Dura Pharm., Inc. v.

   Broudo, 544 U.S. 336, 347 (2005)).

          Since Twombly, the Tenth Circuit has affirmed that a plaintiff is not entitled to

   discovery before the application of the Rule 8 pleading standard. See, e.g., Slocum v. Corp.

   Express U.S. Inc., 446 F. App’x 957, 959-60, 2011 WL 5289022, *2 (10th Cir. Nov. 2, 2011)

   (unpublished) (agreeing with the district court that “[d]efendants should not be forced to

   conduct discovery” because plaintiff failed to make allegations sufficiently plausible to survive

   a motion to dismiss under Rule 12(b)(6)); Jensen v. America’s Wholesale Lender, 425 F. App’x

   761, 764, 2011 WL 2259641, *2 (10th Cir. June 9, 2011) (unpublished) (affirming district

   court’s denial of discovery before dismissing a complaint and adopting the Iqbal pleading

   standard that the “doors of discovery” are not unlocked “for a plaintiff armed with nothing

   more than conclusions”) (quoting Iqbal, 556 U.S. at 678-79); Roth v. Wilder, 420 F. App’x

   804, 805, 2011 WL 1035728, *1 (10th Cir. Mar. 23, 2011) (unpublished) (“As the Supreme

   Court made clear in Twombly, however, Rule 12(b)(6) does not allow a plaintiff to file a

   complaint devoid of supporting facts as a vehicle to commence discovery on the off chance

   some facts might exist which could support a plausible claim.”).

         In light of this authority, this Court should renew the stay of discovery until it decides

  whether Plaintiffs’ Second Amended Complaint is plausibly pleaded. A stay will protect

  Defendants from the expenses associated with “ginning up” the discovery process in a case

                                                   5
Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 6 of 8




  where the claims may ultimately be determined to be groundless. Kan. Penn Gaming, LLC. v.

  Collins, 656 F.3d 1210, 1215 (10th Cir. 2011).

      III.    Finally, this Court should stay discovery as an exercise of the Court’s discretion.

             This Court should also exercise its discretion to stay discovery based on the evaluation of

  the traditional stay factors. Courts generally consider five factors in determining whether to

  exercise their broad discretion to stay discovery. See String Cheese Incident, LLC v. Stylus

  Shows, Inc., No. 02-cv- 01934-LTB-PAC, 2006 WL 894955, *2 (D. Colo. Mar. 30, 2006)

  (unpublished). These factors are: “(1) plaintiff’s interests in proceeding expeditiously with the

  civil action and the potential prejudice to plaintiff of a delay; (2) the burden on the defendants;

  (3) the convenience to the court; (4) the interests of persons not parties to the civil litigation; and

  (5) the public interest.” Id.

             Consideration of the String Cheese factors weighs strongly in favor of a stay. Plaintiffs

  will not be prejudiced by any further delay that may result if this Court stays discovery until the

  Court rules on Defendants’ Motion. 2 Indeed, Plaintiffs agree to a renewed stay of discovery.

  Because this Court is now familiar with the background facts of this case, and Plaintiffs’ claims

  for relief have been reduced to two claims, Defendants anticipate the Court will not require as

  much time to resolve the pending Motion. Thus, the resolution of Defendants’ Motion should not

  cause a lengthy delay.

             Conversely, Defendants will be harmed if this Court allows discovery to proceed while

  their Motion is pending. If a stay is not renewed, Defendants will be forced to proceed with



  2
   Defendants note that some initial discovery has been completed. The parties exchanged initial
  disclosures, including documents, prior to this Court’s grant of the initial stay.
                                                      6
Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 7 of 8




  discovery before they have filed an answer and asserted any affirmative defenses. The parties

  will waste time, energy, and taxpayer money on discovery.

          As to the convenience of this Court, a continued discovery stay will also promote judicial

  economy. This Court will not be burdened with spending time and resources on discovery

  management and potential discovery disputes when Defendants’ Motion may dispose of the

  entire case. See Namoko v. Milgard Mfg., Inc., No. 06- cv-02031-WDM-MEH, 2007 WL

  1063564, *1 (D. Colo. April 6, 2007) (unpublished) (“a stay may be appropriate if resolution of a

  preliminary motion may dispose of the entire action”) (internal quotations omitted).

          Finally, the interests of non-parties and the public in general will not be compromised if

  discovery is deferred until this Court resolves Defendants’ Motion. Discovery in this case will

  involve sensitive issues, potentially impacting the privacy rights of non-parties, such as Ms. Poe

  and other students. A stay will avert this invasive discovery. Further, avoiding wasteful efforts

  by this Court serves the public’s interest. See Harper v. City of Cortez, Colorado, No. 16-CV-

  03102-LTB-KMT, 2017 WL 1176417, at *2 (D. Colo. Mar. 30, 2017) (unpublished).

          Discovery should continue to be postponed unless and until the Court resolves

  Defendants’ immunity defenses and determines that the Second Amended Complaint satisfies

  Rule 8. Given all of these circumstances, a renewed stay of all discovery is appropriate.

                                             CONCLUSION

          For all of these reasons, Defendants respectfully request that this Court renew the stay of

  discovery pending resolution of Defendants’ Motion to Dismiss Plaintiffs’ Second Amended

  Complaint.

          Dated: November 8, 2019.

                                                   7
Case 1:18-cv-01068-WJM-NRN Document 81 Filed 11/08/19 USDC Colorado Page 8 of 8




                                          PHILIP J. WEISER
                                          Attorney General

                                           /s/ Natalie Powell
                                          JACQUELYNN RICH FREDERICKS*
                                           First Assistant Attorney General
                                          AMY COLONY*
                                          Senior Assistant Attorney General
                                          NATALIE POWELL*
                                          Senior Assistant Attorney General
                                          Attorneys for Defendants
                                          1300 Broadway, 6th Floor
                                          Denver, Colorado 80203
                                          jacquelynn.richfredericks@coag.gov
                                          amy.colony@coag.gov
                                          natalie.powell@coag.gov
                                          *Counsel of record



                                CERTIFICATE OF SERVICE

          I certify that I served the foregoing DEFENDANTS’ UNOPPOSED MOTION FOR
   RENEWED STAY OF DISCOVERY upon all parties herein by e-filing with the CM/ECF
   system maintained by the court, this 8th day of November, 2019 addressed as follows:

         Igor Raykin, Esq.
         Michael Nolt, Esq.
         Kishinevsky & Raykin, LLC
         2851 South Parker Road, Suite 150
         Aurora,       Colorado      80014
         igor@coloradolawteam.com
         michael@coloradolawteam.com



                                             /s/ Carmen Van Pelt_______________________



                                              8
